DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	Information disclosure statements filed 4/26/2022 and 4/01/2021 have been considered.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings were received on 4/01/2021.  These drawings are accepted.

Response to Amendment
Preliminary claim amendment filed 4/01/2021 has been entered. Claims 16-30 are now pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 16-19, 24-25, 27-30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication US 2003/0223709 A1 to Lake et al. (hereinafter “Lake”).
	Regarding claim 16, Lake discloses a multilayer stack, the stack comprising: a surface wherein a predetermined region is defined for enclosing at least one device (i.e. optoelectronic circuitry of the module- not explicitly drawn but fully disclosed in paragraph [0022]) provided on the multilayer stack, the region being encircled by a welding zone (i.e. 100 in Fig. 9) defined on the surface, the welding zone being suitable for being welded to a capping structure (26 in Fig. 1 and Fig. 3) by a welding radiation beam (i.e. laser-weld; see paragraph [0026]), a first layer (22 in Fig. 1) embedded within the multilayer stack, including at least one embedded component (i.e. electrical connection lead 32 in Fig. 1) suitable for being functionally connected to the device provided on the multilayer stack (not explicitly drawn in figures, but fully disclosed in paragraph [0022]), at least a second layer over the first layer and comprising a shielding structure (108 in Fig. 9) positioned between the at least one component of the first layer (i.e. connection lead 32 in Fig. 1) and the welding zone defined on the surface (shown in Fig. 9), the shielding structure being adapted to limit the welding depth of the welding radiation beam provided on the welding zone (i.e. provides protection as discussed in paragraph [0037]).
	Regarding claim 17, Lake discloses that the embedded components comprise horizontal feedthroughs (i.e. connection leads 32 in Fig. 1) for interchanging signals between a region outside the welding zone and the region within the welding zone (i.e. transmits electrical signals).
	Regarding claim 18, Lake discloses that the shielding layer forms a strip overlapping at least a section of the embedded components (see 108 in Fig. 9- it would overlap the lead 32 shown in Fig. 1), the strip having a width extending parallel to the stack surface, such that a weld extending laterally and in depth can also be restrained from reaching the underlying first layer (see Fig. 9).
	Regarding claim 19, although Lake does not explicitly disclose that the shielding structure (108 in Fig. 9) comprise heat dissipation and/or radiation absorbing or heat and/or radiation reflecting materials, Lake does disclose that element 108 shields the ceramic substrate 22 from the welding laser (paragraph [0037]). As such, the shielding structure would necessarily be heat dissipation and/or radiation absorbing or heat and/or radiation reflecting materials as claimed.
	Regarding claim 24, Lake discloses a sealed system comprising a multilayer stack as discussed above in regards to claim 16, a device (i.e. optoelectronic circuitry of the module- not explicitly drawn but fully disclosed in paragraph [0022]) provided within the predetermined region, the device being functionally connected to embedded components of the first layer (i.e. electrical connection lead 32 in Fig. 1), a capping structure (26 in Fig. 1) being substantially transparent to a radiation beam for welding the capping structure to the multilayer stack and being attached to the surface of the multilayer stack by laser welding on the welding zone (100 in Fig. 9) and hermetically sealing the device, a welding depth being limited in the multilayer stack by the shielding structure of the multilayer stack (i.e. provides protection as discussed in paragraph [0037]).
	Regarding claim 25, Lake discloses that the capping is a glass, ceramic or silicon, or metal cap and the radiation beam is welding laser radiation (paragraph [0026]).

	Regarding claim 27, Lake also discloses the method of providing a multilayer stack as claimed in claim 16. Specifically, Lake discloses providing a first layer embedded within the multilayer stack, including at least one embedded component (i.e. electrical connection lead 32 in Fig. 1) suitable for being functionally connected to the device (i.e. optoelectronic circuitry of the module- not explicitly drawn but fully disclosed in paragraph [0022]) provided on the multilayer stack, providing at least a second layer over the first layer and comprising a shielding structure (108 in Fig. 9), providing a surface wherein a predetermined region is defined for enclosing a device provided on the multilayer stack, the region being encircled by a welding zone (100 in Fig. 9) defined on the surface, the welding zone being suitable for being welded by a welding radiation beam to a capping structure (26 in Fig. 1 and Fig. 3), wherein the shielding structure (108 in Fig. 9) is provided between the at least one component (electrical connection lead 32 in Fig. 1)  of the first layer and the welding zone defined on the surface, the shielding structure being adapted to limit the welding depth of a welding radiation beam provided on the welding zone (i.e. provides protection as discussed in paragraph [0037]).
	Regarding claim 28, Lake discloses that the at least one embedded component extends laterally parallel to the substrate (i.e. see 32 in Fig. 1), being suitable for carrying signals from the region predetermined on the surface.
	Regarding claim 29, Lake discloses providing a device on the predetermined region of the surface of the stack (i.e. optoelectronic circuitry of the module- not explicitly drawn but fully disclosed in paragraph [0022]), providing a capping structure by contacting the capping structure with the multilayer stack (26 in Fig. 1 and Fig. 3), the contact being made at or around the welding zone, thereby enclosing the region with the device, and welding the capping structure to the stack by providing a radiation beam on the welding zone for welding the capping structure to the multilayer stack, thereby attaching the capping structure to the surface of the stack (paragraph [0037]), where the welding zone is provided so that shielding layer is positioned between the welding zone and the embedded components of the first layer (Fig. 9).
	Regarding claim 30, Lake does not explicitly disclose that the capping structure comprises material substantially transparent to the radiation beam. However, Fig. 9 and paragraph [0037] clearly discloses that the laser welding radiation is provided such that welding zone 100 adheres the cap to the surface of the shielding element 108. Therefore, the capping material must be at least partially transparent in the area of the welding zone to create the weld area 100 as shown in Fig. 9. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lake.
Regarding claim 20-21, Lake discloses a multilayer stack in the manner claimed in claim 16 of the present application. However, it does not explicitly disclose the use of an additional metal shielding structure as claimed in the present application. On the other hand, such a use of metallic layers in multilayer optoelectronic stack is well known and common in the art. Additional metallic layers are notoriously used in the optoelectronic module art, since it adds superior mechanical strength and rigidity to the modules are allows for more robust field application. Therefore, it would have been obvious to a person of ordinary skill in the art before the filing date of the present application to modify the device of Lake to have additional metal shielding structure, in the manner claimed in the present application.
Regarding claim 22, Lake discloses a multilayer stack in the manner claimed in claim 16 of the present application. However, it does not explicitly disclose that the distance between the embedded components and the surface of the stack is under 0.002mm as claimed in the present application. On the other hand, making optoelectronic layers very thin, such that embedded component structures are within 0.002mm from the surface of the device surface, is known in the art. Such thinness would have been readily recognized as advantageous and desirable to one of ordinary skill in the art because it would allow for optoelectronic modules capable of compact, high-density form factor. Therefore, it would have been obvious to a person of ordinary skill in the art before the filing date of the present application to modify the device of Lake to have the distance between the embedded components and the surface of the stack being under 0.002mm as claimed in the present application.

Claim(s) 23, 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lake in view of US Patent Application Publication US 2019/0278036 A1 to Lebby (hereinafter “Lebby”).
	Lake discloses a multilayer stack and a sealed system as discussed above in reference to claims 16 and 24. However, it does not explicitly disclose that the embedded component is an optical waveguide as claimed in the present application. On the other hand, optoelectronic modules having embedded waveguides for transmitting optical signals are known in the art. For example, Lebby discloses a hermetically sealed optoelectronic modules, wherein the substrate embedded feedthrough comprises an optical waveguide (see Fig. 4M of Lebby). Such embedded feedthroughs being optical waveguides would have been readily recognized as advantageous and desirable to one of ordinary skill in the art since it would facilitate integration of optical signal input/output means into optoelectronic package, and minimize optical coupling loss between signal transmission means and the optoelectronic device. Therefore, it would have been obvious to a person of ordinary skill in the art before the filing date of the present application to modify the device of Lake to have the embedded component being an optical waveguide as claimed in the present application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG H PAK whose telephone number is (571)272-2353. The examiner can normally be reached M-F: 7AM- 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNG H PAK/Primary Examiner, Art Unit 2874